People v Anderson (2016 NY Slip Op 02025)





People v Anderson


2016 NY Slip Op 02025


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


6315/10 559 558

[*1]The People of the State of New York Respondent,
vCachin Anderson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Robin Nichinsky of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 11, 2013, as amended March 13, 2014, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, robbery in the first degree (two counts) and robbery in the second degree, and sentencing him to concurrent terms of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the conclusion that although defendant actually stabbed the victim in the leg, defendant was also trying, with homicidal intent, to stab him in the chest.
The court's ruling prohibiting impeachment of the victim through questions regarding his immigration status fell within the court's wide latitude to place reasonable limits on cross-examination and did not deprive defendant of his right of confrontation (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). The victim was legally in the United States at the time of the incident, and it appears that a problem about his status, not necessarily impacting his credibility, arose thereafter and was under review at the time of the trial. There is no reason to believe that the victim's immigration status gave him a motive to fabricate his accusation of defendant, or that defendant was prejudiced by the limitation on cross-examination.
The court properly exercised its discretion in denying defendant's mistrial motion, based on a remark in the prosecutor's summation for which the court had provided a suitable curative instruction. Defendant's remaining challenges to arguments by the prosecutor are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK